Title: Regnault de Bécourt to Thomas Jefferson, 25 November 1812
From: Bécourt, Regnault de
To: Jefferson, Thomas


          Monseigneur! chez Mr Bosio, South Street, No 144, à Philadelphie ce 25 9bre 1812.
          Je suis pres-qu’à la veille de mettre sous presse l’ouvrage dont il est question dans le Prospectus, ci-joint. Que V. E. daigne prendre ou non, la peine de se faire inscrire sur la liste des Souscripteurs; comme ami des sciences je n’en prendrai pas moins la liberté de lui en faire tenir un emplaire.
          Je supplie V. E. d’avoir la bonté d’excuser l’espèce d’indiscrétion que je comets en l’obligeant à payer le port de cette lettre-ci. Ma situation est si triste et si malheureuse, en ce moment, que je défie qu’on puisse trouver, dans toute l’Amérique, un homme qui me soit comparable.
          Pris par les Anglais, il y a près de 4 ans, en naviguant sur un bâtiment Autrichien, je fus conduit en Angleterre où je restai, en qualité de prisonnier de guerre, l’espace de 42 mois. Je dûs y épuiser toutes mes ressources quand bien même l’événement qui vient de m’amener sur ces côtes—ci n’aurait point suffi pour cela. Je ne rougirais donc point que V. E. daignât me faire tenir le plus mince, le plus faible secours pécuniaire, à la charge de lui en faire la remise dans 6 semaines ou dans deux mois d’ici. Je préférerais recevoir ce bienfait des mains d’une Personne si estimée dans mon pays, plutôt que de la  devoir à mes compatriotes établis, ici, qu’on dit d’ailleurs être très endurcis bien pourtant qu’ils doivent tout ce qu’ils possèdent à la générosité si hospitalière des américains. Quoi qu’il en soit, monseigneur je n’en serai pas moins, toute la vie,
          de Votre Excellence, Monseigneur, Le plus humble et le plus respectueux de vos Serviteurs.R. de Bécourt
         
          Editors’ Translation
          
            Your Highness! house of Mr. Bosio, South Street Number 144, Philadelphia 25 November 1812.
            I am on the eve of sending the printer the work described in the enclosed prospectus. Whether or not Your Excellency deigns to subscribe, I will nevertheless take the liberty of giving you a copy as a friend of science.
            I beg Your Excellency to be kind enough to excuse my impropriety in making you pay for the postage of this letter. My situation is so sad and unhappy at present that I defy anyone to find a man who could compare with me in all of America.
            Taken by the British, roughly 4 years ago, while traveling on an Austrian ship, I was carried to England, where I stayed as a prisoner of war for 42 months. There I had to deplete my resources, as if the event that has recently brought me to these shores—had not been enough to produce the same result. I therefore would not blush in shame if Your Excellency would consider giving me the slightest, the most insignificant monetary help, against my promise of repaying you within 6 weeks or two months. I would prefer receiving this kindness from the hand of a person so esteemed in my country, rather than owing it to those of my compatriots who have settled here, for they are rumored to be hard-hearted, even though they owe everything they possess to the generous hospitality of Americans. Be that as it may, Your Highness, I will nevertheless remain all my life,
            the most humble and the most respectful of Your Excellency’s servants. R. de Bécourt
          
        